It appears from the petition that a trial of the issues between the parties in the case of H.H. Howard v. D.C. Dean was entered upon before the circuit court of Talladega county on the 16th day of May, 1917, and at the conclusion of the evidence the court took the case under advisement, and failed to render judgment thereon on or before June 30, 1917. We concede the contention of the petitioner that the court was without authority to enter an order continuing the case after that date, yet the failure of the court to dispose of the case during the term operated as a continuance of the case, under the general order of continuance. Wright v. State, 12 Ala. App. 253,67 So. 798.
The spring term of the court ended by operation of law on the 30th day of June, 1917, and after the expiration of that time, the court was without authority to enter a judgment unless the term was prolonged by order for an adjourned term of the court. Acts 1915, p. 707. The circuit court of Talladega county, having adjourned for the term at which the trial was had, was without authority to enter judgment without another trial, and the writ of mandamus will not issue to compel the circuit court to do that which it has no authority to do.
The alternative writ prayed for is denied, and the petition dismissed. *Page 244